Title: From George Washington to Richard Sprigg, 1 April 1787
From: Washington, George
To: Sprigg, Richard



Dear Sir,
Mount Vernon Aprl 1st 1787

It is, I believe, beyond a doubt that your Jenny is with foal by my Spaniard. As I have two imported female Asses (very fine) which will be put to my Jacks this Season, & from which I may expect the pure breed; you are very welcome to the produce of your own, & the sooner you send for her the better, and less risk will be run in removing her. At present she is in very fine order having been well fed & attended through the Winter—With compliments to Mrs Sprig I am—Dear Sir Yr Obedt Hble Servt

Go: Washington

